         Case 1:19-cr-00064-GHW Document 23 Filed 04/01/19 Page 1 of 1




                                                           April 1, 2019

VIA ECF

The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    United States v. Natalie Mayflower Sours Edwards, 19 Cr. 64 (GHW)

Dear Judge Woods:

        We represent the defendant in the above-captioned case and write to join in the
government’s motion that the status conference currently scheduled for April 2, 2019 be adjourned
for approximately one month. (See Dkt. 22.) The defendant also agrees that time can be excluded
under the Speedy Trial Act between April 2, 2019 and the next conference date for the government
to prepare and produce discovery and for the defendant to review discovery and contemplate
potential motions.

                                                           Respectfully submitted,

                                                           _____________________
                                                           Jacob Kaplan
                                                           Teny R. Geragos

cc:    All Counsel (via ECF)
